Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, and 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record fails to show or suggest the device for paying out an elongate flexible article from a vessel wherein a buffering support element, adapted to be translatable in a second direction, that is different from the first direction, whereby a translation of the buffering support element has the effect of varying the length of the article path, wherein the buffering support element is translatable between a short position that corresponds to a short path length of the article to a long position that corresponds to a long path length of the article, as specifically recited in the claim.
As to claim 15, the prior art of record fails to show or suggest the method of paying out an elongate flexible article from a vessel wherein the length of the article path is varied by translating the overboarding support element in a first direction, and by translating a support element of the buffering support system in a second direction different from the first direction, as specifically recited in the claim.
As to claim 16, the prior art of record fails to show or suggest the method of connecting a cable to an off-shore wind turbine generator wherein overboarding support element adapted to be translated in a first direction and bring a length of cable overboard, and a buffering support system comprising a buffering support element, 
The closest prior art, Mott et al as applied in the Office Action dated 7/14/2020, discloses a device for paying out a flexible article such as a pipeline; however, as argued by applicant (12/14/2020), Mott et al fails to show or suggest the “buffering support element” that has the effect of or is capable of varying the length of the article path by being translatable “in a second direction, that is different from the first direction” and “between a short position that corresponds to a short path length of the article to a long position that corresponds to a long path length of the article.”  Mott et al also fails to show or suggest the method as in claims 16 and 16, wherein “buffering support system, whereby the length of the article path is varied by translating the overboarding support element in a first direction, and by translating a support element of the buffering support system in a second direction different from the first direction and claim 16 requires a “buffering support system comprising a buffering support element, adapted to be translatable in a second direction that is different from the first direction” and the step of “translating the buffering support system in the second direction.”  Applicant discloses that such device and method facilitates paying out of cable by being able to vary the length of the article path for buffering purposes and avoid having to maneuver with the vessel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL